DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the application filed June 12, 2019, claims 1-15 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2019/0096242 A1).
	Regarding claim 1, Gao discloses:
a traffic information interaction system ([0038]), comprising:  



Gao does not explicitly disclose that the lighting apparatuses emit light according to received power, but Gao does disclose a traffic light comprising three lighting elements ([0073]; FIG. 1:  10); and Gao does disclose that the traffic light is controlled by a controller ([0076], [0077], [0084]), which is an electronic device that operates by electric power, all of which suggests that in the system of Gao, each of the lighting apparatuses emits light according to received power for the benefit of enabling the lighting apparatuses to be controlled by a controller;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the system of Gao in the foregoing manner because that would have enabled the system to employ a controller to control the lighting apparatuses;

and a first electronic device ([0072]; FIG. 2:  200),
 
wherein each of the lighting apparatuses pushes information ([0014], [0031], [0085], [0086], [0130], [0132]; Gao discloses that the lights emit red, yellow, and green light, which constitutes pushing information), 

the first electronic device generates a request according to information received by the first electronic device ([0039], [0040], [0041], [0133], [0175], [0176], [0177], [0188]), and 

transmits the request to a target lighting apparatus of the lighting apparatuses ([0084], [0085], [0126], [0130], [0132], [0169], [0180]; FIG. 10:  112), and 

wherein the target lighting apparatus adjusts target information pushed by the target lighting apparatus according to the request ([0014], [0031], [0085], [0086], [0130], [0132], [0151], [0169]).

	Regarding claim 4, Gao discloses, teaches, and suggests the system of Claim 1, which comprises that the lighting apparatuses emit light according to received power.  (See the citations for the rejection of Claim 1.)



a main controller coupled to and providing the power to the lighting apparatuses ([0072], [0073], [0085], [0086], [0130], [0132], [0151], [0169], [0180]; FIG. 2:  100), 

wherein the target lighting apparatus transmits a traffic state changing request to the main controller according to the request ([0077], [0178], [0179], [0180]; FIG. 10:  111, 112).



5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Abe (US 2007/0073471 A1).
Regarding claim 2, Gao discloses that the first electronic device generates the request through an input operation performed on an input interface.  ([0176], [0177], [0188]; Gao discloses handwriting input to a mobile phone, which comprises an input interface).
Gao does not explicitly disclose that the first electronic device performs a prompt operation according to the received information.
Abe, addressing the same problem of how to prompt user input, teaches an information generating device, an information generating method and a navigating device for proceeding control at an intersection ([0002]), wherein a processor displays an instruction for prompting the user to input information about the timing for performing the traffic control ([0066]) for the benefit of notifying the user to input the information ([0066]). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Abe with the system of Gao because that would have enabled the system to notify the user to input the information. 


6.	Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Tandai et al. (US 2017/0347367 A1). 
	Regarding claim 3, Gao discloses that each of the lighting apparatuses comprises a wireless communication module for receiving the request.  ([0175]; FIG. 12:  110)
	Gao does not disclose that each of the lighting apparatuses comprises a wireless communication module for pushing the information.
	Tandai, in the same field of traffic information interaction systems, teaches a communication system for traffic lights, wherein each lighting apparatus comprises a wireless communication module for pushing information to vehicles ([0022], [0023], [0027], [0028]; FIG. 2:  30, 32) for the benefit of notifying a driver of the traffic-light information and controlling running of a vehicle by using the traffic-light information ([0028]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Tandai with the system of Gao because that would have enabled the system to notify a driver of traffic-light information and control running of a vehicle by using the traffic-light information ([0028]).
	Regarding claim 7, Gao does not disclose that the information pushed by each of the lighting apparatuses comprises a traffic state and a remaining duration.
Tandai, in the same field of traffic information interaction systems, teaches a communication system for traffic lights, wherein the information pushed by each of the lighting apparatuses comprises a traffic state and a remaining duration ([0027]) for the benefit of notifying a driver of the traffic-light information and controlling running of a vehicle by using the traffic-light information ([0028]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Tandai with the system of Gao because that would have enabled the system to notify a driver of traffic-light information and control running of a vehicle by using the traffic-light information ([0028]).

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Chan et al. (US 2002/0154031 A1).
Regarding claim 5, Gao does not disclose that each of the lighting apparatuses comprises a power management circuit, and the power management circuit generates first electric power and second electric power according to the power.
Chan, addressing the same problem of how to manage power for a traffic light, teaches an indicator controller for a traffic light system ([0009]), comprising a power management circuit that generates first electric power and second electric power according to the power ([0011], [0041], [0042], [0043]; FIG. 1:  12, 14, 16, 18) for the benefit of electrically coupling to an array of a plurality of lighting elements to control supply of electrical power to the plurality of electronic lighting elements ([0041], [0042]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Chan with the system of Gao because that would have enabled the system to electrically couple to an array of a plurality of lighting elements to control supply of electrical power to the plurality of electronic lighting elements.


8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gao and Chan further in view of Kung (2003/0101303 A1).
	Regarding claim 6, Chan further teaches that the first electric power is connected to a light emitting module ([0041], [0042]; FIG. 1:  12, 14), and the second electric power is connected to a processor ([0043], [0045]; FIG. 1:  14, 20, 30; Chan teaches a comparator, which is a type of processor).
	The above combination does not disclose that the second electric power is connected to a wireless communication module.
	Kung, addressing the same problem of how to regulate power to a communication module, teaches an add-on card for wireless communication with a power-managing circuit for managing the power supplied ([0002]), comprising a power managing circuit ([0020]; FIG. 2:  22) that discharges power to an RF circuit ([0017]; FIG. 2:  24) when the RF circuit needs more power to transmit an RF signal ([0024]) for the benefit that the RF circuit has sufficient power to transmit an RF signal ([0024]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Kung with the system of the above combination because that would have enabled the system to provide sufficient power to enable an RF circuit to transmit an RF signal. 





Allowable Subject Matter
9.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because claims 9-15 depend from claim 8.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689